Case 1:20-cr-00183-RCL Document 6 Filed 09/08/20 Page 1 of 2

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Holding a Criminal Term

Grand Jury Sworn in on May 7, 2019

UNITED STATES OF AMERICA : CRIMINAL NO.
Vv. : MAGISTRATE NO. 20-MJ-137
CODY MICHAEL TARNER, : VIOLATIONS:
: 18 U.S.C. § 844(i)
Defendant. : (Arson)

18 U.S.C. § 1361
(Destruction of Government Property)
INDICTMENT
The Grand Jury charges that:
COUNT ONE
On or about July 15, 2020, within the District of Columbia, CODY MICHAEL TARNER,
maliciously damaged and destroyed, or attempted to damage and destroy, by means of fire and
explosive materials, vehicles and their contents, that is, a 2016 Ford Interceptor, a 2017 Ford
| Expedition, and a 2012 Ford Econoline, property of the Supreme Court of the United States Police
Department and the United States Federal Government, used in and affecting interstate commerce.
(Arson, in violation of Title 18, United States Code, Section 844(i))
COUNT TWO
On or about July 15, 2020, within the District of Columbia, CODY MICHAEL TARNER,
did willfully injure or commit depredation against property of the Supreme Court of the United
States Police Department and the United States Federal Government, or attempted to willfully

injure or commit depredation against property of the Supreme Court of the United-States and the
Case 1:20-cr-00183-RCL Document 6 Filed 09/08/20 Page 2 of 2

United States Federal Government, specifically, a 2016 Ford Interceptor, a 2017 Ford Expedition,
and a 2012 Ford Econoline, and the resulting damage was over $1,000.

(Destruction of Government Property, in violation of Title 18, United States Code,
Section 1361)

A TRUE BILL:

Muichasd R: herurn (ae FOREPERSON.

Attorney of the United States in
and for the District of Columbia.
